Citation Nr: 0738859	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-14 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for peripheral neuropathy of the right upper 
extremity.

2.  Entitlement to an effective date prior to May 10, 2004 
for the assignment of a 30 percent disability rating for 
peripheral neuropathy of the right upper extremity.

3.  Entitlement to a disability rating in excess of 20 
percent for peripheral neuropathy of the left upper 
extremity.

4.  Entitlement to an effective date prior to May 10, 2004 
for the assignment of a 20 percent disability rating for 
peripheral neuropathy of the left upper extremity.

5.  Entitlement to a disability rating in excess of 20 
percent for peripheral neuropathy of the right lower 
extremity.

6.  Entitlement to an effective date prior to May 10, 2004 
for the assignment of a 20 percent disability rating  for 
peripheral neuropathy of the right lower extremity.

7.   Entitlement to a disability rating in excess of 20 
percent for peripheral neuropathy of the left lower 
extremity.

8.  Entitlement to an effective date prior to May 10, 2004 
for the assignment of a 20 percent disability rating  for 
peripheral neuropathy of the left lower extremity.

9.  Entitlement to a disability rating in excess of 20 
percent for type 2 diabetes mellitus.  

10.  Entitlement to an effective date prior to May 10, 2004 
for a grant of a total disability rating for compensation 
based on  individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1967 
to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The veteran claims entitlement to increased disability 
ratings for his service-connected diabetes mellitus and the 
associated peripheral neuropathy of his extremities along 
with entitlement to earlier effective dates for the 
disability ratings assigned.  

It is noted that the veteran receives medical care through 
the VA Medical Center in Biloxi.  VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal 
custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request 
complete VA medical records pertaining to the veteran that 
are dated from January 2002 to the present.

A February 2005 private medical treatment record indicates 
that the veteran had a diabetic ulcer on his left foot.  This 
seems to indicate a possible increase in severity of the 
veteran's service-connected diabetes mellitus since the last 
VA Compensation and Pension examination in 2004.  Therefore, 
additional VA examination of the veteran should be scheduled.  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he has been treated for his 
diabetes mellitus disabilities since 
January 2002 (excluding those records 
that have previously associated with 
the claims folder).  Subsequently, and 
after securing the proper 
authorizations where necessary, the RO 
should make arrangements in order to 
obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
Specifically, request all VA medical 
treatment records from VAMC Biloxi, 
Mississippi for the period of time from 
January 2002 to the present.  All 
information obtained should be made 
part of the file.  The RO should 
document all requests for VA medical 
records.  

2.  The veteran should be accorded an 
examination for diabetes mellitus.  The 
report of examination should include a 
detailed account of all manifestations of 
diabetes mellitus found to be present.  
The examiner is requested to indicate if 
the veteran requires treatment of his 
diabetes mellitus with insulin, oral 
hypoglycemic agent and/or restriction of 
diet.  The examiner is requested to 
indicate the presence or absence of 
diabetic skin ulcers and peripheral 
neuropathy and the severity of each if 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  If the examiner 
determines that additional specialty 
examination such as peripheral nerves or 
skin disorders is necessary, then the 
appropriate examination(s) should be 
ordered.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

3.  Following the above, and any 
additional action considered necessary, 
readjudicate the veteran's claims.  If 
any benefits on appeal remain denied, a 
Supplemental Statement of the Case 
should be issued and the veteran and 
his representative, if any, should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

